DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-18) in the reply filed on 4/30/21 is acknowledged.

Drawings
The drawings are objected to because Figure 1 appears on a sheet that is part grayscale and part black and white.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 

Claim Interpretation
The term "a sufficient amount" in claim 7 is a relative term, which is defined in the specification at [0048] as “[t]he amount needed is a suitable volume of cleaning solution to dissolve the organic residues on the interior of the smoking paraphernalia.” Thus, “a sufficient amount” in claim 7 will be interpreted as the amount needed to dissolve organic residue on the interior of the smoking paraphernalia.
The term "a suitable period of time" in claim 7 is a relative term, which is further defined in the specification at [0048] as “such as between five and ten minutes.” Thus, “a suitable period of time” in claim 7 will be interpreted as in the range of five to ten minutes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the carbon residue" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 7 is directed toward a system, but recites at point d “a user performing the steps of…” followed by steps i-vi. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. See MPEP § 2173.05(p)(II)).
Claim 11 recites the limitation "the stem portion" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the stem portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "a bowl" in line 2.  It is unclear if Applicant intends to refer to the same bowl recited in line 4 of claim 7, or a different bowl. Furthermore, the recitation of “the bowl” in line 3 of claim 14 makes it unclear if Applicant is referring the bowl of claim 7 or the bowl of claim 14.
Claim 15 recites the limitation "the carbon residue" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-10, 12-13, and 16-18 are rejected by dependence. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 7-18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 7 is directed to a system comprising “a user” as recited at bullet point d. Claims 8-18 are rejected by dependence. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benson (US 2015/0264976).
Claim 1. Benson discloses a means for cleaning a water pipe (smoking paraphernalia), comprising a stopper that contains one large stopper (first cap) and one smaller stopper (second cap) nested inside of the larger stopper. The stopper is a graduated shape so that it can fit into multiple sized openings. The smaller nested stopper is designed to fit into the carb hole in a water pipe. The larger stopper is designed to fit into the mouth piece of a water pipe ([0015]-[0016]; Figure 6). The stopper is made of rubber, cork, foam, or a sturdy waterproof material that is capable of forming a water tight seal over the openings of the water pipe ([0030]) (it is noted that 
Claim 2. Benson discloses a first stopper (first cap) with a solid base so that the stopper is capable of forming a water tight seal with the mouthpiece of a water pipe ([0026]).
Claim 3. Benson discloses that the bottom of carb hole stopper 220 fits snugly inside of the carb hole 110 and most of the carb hole stopper 220 is above the edge of the carb hole 110 (Figure 6; [0032]). The stoppers will form a watertight seal over both the mouthpiece and the carb hole that will maintain a firm seal while the water pipe is being vigorously shaken ([0012]).
Claim 6. Benson discloses that the stoppers will from a watertight seal over both the mouthpiece and the carb hole that will maintain a firm seal while the water pipe is being vigorously shaken (such as during transportation) ([0012]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Benson (US 2015/0264976) in view of Howell (US 4201230).
Claim 4. Benson discloses the system of claim 3 but does not explicitly disclose that the second cap encapsulates a downstem and a bowl while hermetically sealed with the stem portion. 
Howell discloses a bong-type smoking pipe comprising a smoking bowl 22 having an auxiliary tube 24 removably fitted in its bottom center, e.g. via disassemblable fastening means 26. The lower end 28 of the auxiliary tube 24 may be open and/or there may be a number of small openings 30 provided through the tube 24 near its lower end. At the top, the tube 24 communicates with the interior of the smoking bowl 22 (Figure 1; Column 2, lines 13-28).
Though Benson does not explicitly disclose the structural details of the interior of the water pipe, one of ordinary skill in the art would recognize that the carb hole opening 110 shown in Figure 6 would typically comprise a bowl and attached downstem which has a lower end which communicates with water in the interior of the pipe, in order to 
Claim 5. Benson discloses the system of claim 1 but does not explicitly disclose a cleaning element comprised of an extension and a plurality of bristles to dislodge carbon residue during cleaning. 
Howell discloses a bong-type smoking pipe having a plug-type closure that can be removed so that the main tube is accessible for cleaning with a bottle brush (wherein a bottle brush has an extension and a plurality of bristles) (Abstract; Column 3, lines 46-50).
Howell teaches that bong-type smoking devices need to be periodically cleaned in order to prevent souring of the reservoir and interior walls of the pipe with ash, residue and whatever the liquid removes from the gas stream (Column 1, lines 16-23). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date that the water pipe system of Benson include a bottle brush cleaning element for cleaning the interior of the water pipe to prevent souring of the reservoir and interior walls of the pipe with ash, residue and whatever the liquid removes from the gas stream, as taught by Howell.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Benson (US 2015/0264976) in view of Angelo et al. (US 2008/0230572).
Claim 7. Benson discloses a means for cleaning a water pipe (smoking paraphernalia), comprising a stopper that contains one large stopper (first cap) and one smaller stopper (second cap) nested inside of the larger stopper. The stopper is a 
Benson does not explicitly disclose that the cleaning solution is provided within a container having a closure, the container including a removable spout to facilitate the flow of liquid from the container to a chamber of the smoking paraphernalia.
Containers with a removable spout are notoriously well known in the art, as evidenced by Angelo et al. which discloses a package for dispensing a pourable product comprising a package 100 with a second hollow body member 122. Connected to the dispensing passage 134 is a pouring spout 140 which helps direct the pourable product 144 when the package 100 is tilted for dispensing. The package also comprises a cap 146 ([0034]-[0035]; Figures 1a, 1b, and 2). It would have been obvious to one of ordinary skill in the art before the effective filing date that the cleaning solution be provided in a container with a removable spout for ease of dispensing the solution.
Claim 18. Modified Benson discloses that the stoppers will from a watertight seal over both the mouthpiece and the carb hole that will maintain a firm seal while the water pipe is being vigorously shaken (such as during transportation) (Benson [0012]).

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Benson (US 2015/0264976) in view of Angelo et al. (US 2008/0230572) and Ting et al. (US 2015/0360827).
Claims 8 and 9. Benson in view of Angelo et al. discloses the system of claim 7 but does not explicitly disclose that the large and small stoppers (first and second caps) each comprise a first and second central portion extending between two flange portions.
	Ting et al. discloses a silicone bottle cap comprising a silicone cap 10 (circumferential flange), which is cylindrical. The lower end of the cap is open and expanded, with an outward-turning lace 12 (bottom flange), which makes it easy for the cap 10 to fit the mouth of the bottle 100. Inside the bottle cap 10 there are two circular sealing ribs 11 (first and second central portions) parallel with each other. The sealing ribs 11 are screwed with the threads 101 on the outside of the mouth of the bottle 100 ([0030]-[0031]; Figure 3).
Ting et al. teaches that due to the special features of silicone, the cap 10 can tightly envelope the mouth of the bottle. Even when the bottle 100 is inverted and shaken violently, the liquid in the bottle 100 will not leak out. Since the whole bottle cap is made of silicone which is flexible and elastic, the bottle can be sealed by pressing downward the cap onto the mouth of the bottle directly. In addition, the circular sealing ribs inside the cap can be screwed with the threads on the outside of the mouth of the bottle. Therefore, the bottle cap will not easily fall off and the sealing effect can be 
Claims 10 and 11. Benson in view of Angelo and Ting discloses the system of claim 9, wherein the whole cap is made of silicone, which is a material of flexibility and elasticity. The bottle cap is placed above the bottle mouth and pressed downward to seal the bottle (Ting [0005]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the diameter of the cap in an unstretched configuration would be selected to be smaller than the opening it is intended to cover so that it will form a secure seal.
Claim 12. Benson in view of Angelo and Ting discloses that the larger stopper is designed to fit into the mouth piece of a water pipe, while the smaller stopper is designed to fit into the carb hole in a water pipe (Benson [0016]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the proposed modification would similarly require a larger silicone cap for the pipe mouthpiece and a smaller silicone cap for covering the carb hole.
Claim 13. Benson in view of Angelo and Ting discloses that sets of stoppers in varying sizes for plugging the carb hole of a water pipe are known in the art (Benson [0007]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Benson (US 2015/0264976) in view of Angelo et al. (US 2008/0230572), Ting et al. (US 20150360827), and Howell (US 4201230).
Claim 14. Benson in view of Angelo and Ting discloses the system of claim 11 but does not explicitly disclose that the second cap encapsulates a downstem and a bowl while hermetically sealed with the stem portion. 
Howell discloses a bong-type smoking pipe comprising a smoking bowl 22 having an auxiliary tube 24 removably fitted in its bottom center, e.g. via disassemblable fastening means 26. The lower end 28 of the auxiliary tube 24 may be open and/or there may be a number of small openings 30 provided through the tube 24 near its lower end. At the top, the tube 24 communicates with the interior of the smoking bowl 22 (Figure 1; Column 2, lines 13-28).
Though Benson does not explicitly disclose the structural details of the interior of the water pipe, one of ordinary skill in the art would recognize that the carb hole opening 110 shown in Figure 6 would typically comprise a bowl and attached downstem which has a lower end which communicates with water in the interior of the pipe, in order to burn smoking material such that the smoke is in communication with the water held in the smoking pipe. This configuration is evidenced by the smoking pipe of Howell. 


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Benson (US 2015/0264976) in view of Angelo et al. (US 2008/0230572) and wikiHow “4 Easy Ways to Clean Your Hookah”, https://www.wikihow.com/Clean-Your-Hookah (screen captures dated 8/22/17 obtained from https://archive.org/web/).
Claims 15 and 16. Benson in view of Angelo discloses the system of claim 7 but does not explicitly disclose a cleaning element comprised of an extension and a plurality of bristles or a step of manually cleaning via the cleaning element. 
wikiHow discloses a method of cleaning a hookah, comprising the step of cleaning the base which includes adding cleaning solution such as lemon juice and baking soda, scrubbing the base with a brush, rinsing the base with water, and turning it upside down to dry (Pages 4-5, steps 3-7). 
wikiHow teaches that hookahs should cleaned to ensure that they produce the best flavor possible (Page 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to clean the system of modified Benson by the method taught by wikiHow in order to maintain the best flavor production from the hookah. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Benson (US 2015/0264976) in view of Angelo et al. (US 2008/0230572) and Motson (US 2003/0148905).
Claim 17. Benson in view of Angelo discloses the system of claim 7 but does not explicitly disclose that the cleaning solution is an oil in water emulsion.
Motson discloses a method of cleaning a substrate which includes contacting the substrate to be cleaned in which an aqueous cleaning composition, particularly in the form of an oil in water emulsion ([0012]).
	Motson teaches that the disclosed composition is able to clean hard surfaces such as glass, ceramics, and plastics in the domestic environment by aiding in the physical or chemical dissolution or dispersion of soil on the surface being cleaned while 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747